F I L E D
                                                                                                     United States Court of Appeals
                                                                                                             Tenth Circuit

                                                                                                             October 12, 2006
                             UNITED STATES COURT OF APPEALS
                                                                                                          Elisabeth A. Shumaker
                                                   TENTH CIRCUIT                                              Clerk of Court



 TY RO N E SM ITH ,

                      D e f e n d a n t- A p p e ll a n t,                               No. 05-2027
              v.                                                                     ( D . N e w M e x ic o )
 D O N A LD D O RSEY , W arden,                                       ( D .C . N o . C IV - 0 4 - 2 6 1 - M C A / L F G )

                      P l a in t i f f - A p p e ll e e .




                                          ORDER AND JUDGM ENT*


B e f o r e H E N R Y , S E Y M O U R , a n d T Y M K O V I C H , C i r c u it J u d g e s .




          T yr o n e S m i t h , a N e w M e x ic o s t a te p r i s o n e r s e r v i n g a li f e s e n te n c e

a p p e a l s t h e d is t r i c t c o u r t ’ s d i s m i s s a l o f h is p e ti t i o n f il e d p u r s u a n t t o 2 8

U . S . C . § 2 2 5 4 . M r . S m i t h w a s c o n v i c t e d o f f i r s t - d e g r e e m u r d e r , c o n s p i r a c y,

a n d tw o c o u n ts o f ta m p e r i n g w i t h e v id e n c e . T h e d is t r i c t c o u r t a d o p te d th e

f i n d i n g s a n d r e c o m m e n d a t io n s o f t h e m a g i s tr a t e j u d g e a n d d e n i e d M r .



          *
             T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c t r in e s o f l a w o f t h e c a s e , r e s j u d i c a t a , a n d c o l la t e r a l e s t o p p e l . T h e c o u r t
g e n e ra ll y d i s f a v o rs t h e c it a ti o n o f o r d e r s a n d ju d g m e n ts ; n e v e rt h e le s s , a n
o r d e r a n d j u d g m e n t m a y b e c i te d u n d e r t h e t e r m s a n d c o n d i ti o n s o f 1 0 t h C i r.
R . 36.3.
S m i th ’ s h a b e a s p e t it io n a n d a l s o d e n i e d M r . S m i th ’ s r e q u e s t f o r a

C e r t if i c a t e o f A p p e a l a b i l it y ( “ C O A ” ) . A p a n e l o f t h i s c o u r t g r a n t e d M r .

S m i t h r e q u e s t f o r a C O A p u r s u a n t t o 2 8 U .S . C . § 2 2 5 3 o n s e v e ra l

c o n t e n t io n s , i n c l u d i n g f o u r in e f f e c t i v e a s s i s ta n c e c l a i m s , t w o d u e p r o c e s s

c la im s , a C o n f r o n t a ti o n C l a u s e v io l a ti o n , a n d c u m u l a ti v e e rr o r . 1 F o r

s u b s t a n ti a ll y t h e s a m e r e a s o n s s e t f o r t h b y t h e m a g i s t r a te ju d g e , w e d e n y

M r . S m i t h ’ s h a b e a s p e ti t i o n .

                                                   I. B AC KG RO U N D

A . Procedural posture

          A fter a nine-day jury trial held in N ew M exico state court in

S e p t e m b e r 1 9 9 5 , t h e ju r y c o n v ic te d M r . S m i t h o f f ir s t - d e g r e e m u r d e r o f

J e r o l Y o u n g e r , c o n s p i r a c y, a n d t w o c o u n t s o f t a m p e r i n g w i t h e v i d e n c e , i n

v i o l a t i o n o f N .M . S ta t. A n n . § 3 0 - 2 - 1 ( A ) ( 1 ) ( 1 9 9 4 ) , i d . § 3 0 - 2 8 - 2 ( B ) ( 1 )

(1979), id. § 30-22-5 (1963). The state trial court sentenced M r. Sm ith to

l i f e p lu s t w e lv e ye a rs . T h e N e w M e x ic o S u p r e m e C o u r t r e je c te d h is d i r e c t

a p p e a l ; t h e s t a te d is t r i c t c o u r t d e n ie d M r . S m i t h ’ s p o s t c o n v ic ti o n p e ti t i o n

f o r h a b e a s c o r p u s , a n d th e N e w M e x ic o S u p r e m e C o u r t a n d th e U n i t e d S t a te s

S u p r e m e C o u r t d e n ie d h is p e ti t i o n f o r a w r i t o f c e r t i o r a r i . M r . S m i t h h a s



          1
             W e n o te th a t M r . S m i t h s o u g h t , a n d w a s g r a n te d , a C O A o n a B r a d y
claim and several Confrontation Clause claim s that he has chosen not to
r a is e b e f o r e u s .

                                                                  -2-
e x h a u s t e d e a c h o f h i s c l a i m s b e f o r e th e s t a t e c o u r ts .

          B. Statement of Facts

          T h e N e w M e x ic o S u p r e m e C o u r t p r o v i d e d th e f o ll o w i n g f a c t u a l

b a c k g ro u n d w h e n it r e je c te d th e d ir e c t a p p e a l s o f M r . S m i t h a n d h is c o -

defendant M r. Brown:

                       O n Septem ber 14, 1992, the body of Jerol Younger, an A ir
          Force sergeant stationed at Kirtland A ir Force base, was found in
          a n ir r i g a ti o n d i t c h in s o u t h A l b u q u e r q u e . H e h a d b e e n s tr a n g le d
          and beaten to death. Younger allegedly w as a drug dealer in
          A l b u q u e r q u e u p u n ti l t h e ti m e o f h is d e a th .
                       D enise Spikes and Frank Lucero w ere the tw o main
          p r o s e c u ti o n w i t n e s s e s . T h e s to r i e s t h e y t o l d p r o v i d e d th e th e o r y o f
          t h e S t a te 's c a s e . S p i k e s t e s t i f ie d a s f o l l o w s . S h e a n d Y o u n g e r h a d
          b e e n m a r r i e d a t o n e ti m e a n d h a d a s o n t o g e th e r . S p i k e s t e s t i f ie d
          t h a t Y o u n g e r d i s l i k e d th e in t i m a te r e la ti o n s h i p t h a t h a d d e v e l o p e d
          between Spikes and D efendant Smith. A ccording to Spikes,
          D efendant Smith and Spikes decided to resolve the relationship
          w i t h Y o u n g e r b y g o i n g t o t a lk t o h i m . S p i k e s c a ll e d Y o u n g e r f r o m
          a pay phone in A lbuquerque and asked him to come and get her.
          The two drove to Lucero’s house, a small, free-standing room in
          A l b u q u e r q u e ' s S o u t h V a l le y, w h e r e D e f e n d a n t s a n d L u c e r o w e r e
          w a it i n g . W h e n S p i k e s k n o c k e d o n th e d o o r , Y o u n g e r w a s g r a b b e d
          a n d ta k e n in t o t h e h o u s e , a n d S p i k e s r e m a i n e d o u ts i d e . S h e
          t e s t i f ie d s h e h e a r d Y o u n g e r s c r e a m a n d s h e r a n to a n e a r b y p a y
          phone. Defendant Smith, how ever, came to get her, apparently
          b e f o re s h e w a s a b le t o p h o n e f o r h e lp . W h e n s h e a rr i v e d b a c k a t
          L u c e ro 's h o u s e , Y o u n g e r w a s g o n e , a s w a s h i s c a r. D e f e n d a n t
          Sm ith w ent into the house for a few minutes, came out, and he and
          S p i k e s w e n t t o h i s m o t h e r ’ s h o m e . S e v e r a l w e e k s l a te r , S p i k e s
          a s k e d D e f e n d a n t S m i t h i f h e h a d k i l le d Y o u n g e r a n d h e d e n i e d i t .
                       L u c e ro , w h o w a s i n t h e r o o m a t t h e ti m e o f th e k il l i n g ,
          t e s ti f i e d a s f o l l o w s . H e s a i d t h a t h e w a s a t h i s g i rl f r ie n d 's h o u s e
          w hen D efendant Smith came to the door and said that he needed to
          g o t o L u c e r o 's h o u s e b e c a u s e s o m e o n e w a s g o i n g t o p i c k u p a
          television. Lucero testified that he got into a Blazer belonging to
          D e f e n d a n t S m i th ’ s m o t h e r , in w h i c h S p i k e s a n d D e f e n d a n t s w e r e

                                                                -3-
         s e a te d . T h e y d r o v e to L u c e ro 's h o u s e a n d e n te r e d . L u c e ro t e s t i f ie d
         t h a t D e f e n d a n t S m i t h a n d S p i k e s le f t , a n d D e f e n d a n t S m i t h
         returned alone w ith a television, w hich he placed in the closet.
         L u c e ro s t a te d t h a t h e h e a r d a c a r d r i v e u p , a n d h e a r d t w o v o i c e s ; h e
         r e c o g n i z e d o n e a s t h e v o i c e o f S p ik e s , a n d t h e o t h e r a s m a l e . T h e
         m a n e n te r e d , a n d D e f e n d a n t S m i t h t o l d t h e m a n t h a t t h e te le v is i o n
         w a s i n t h e c lo s e t. W h e n h e w e n t t o t h e c l o s e t, D e f e n d a n ts a tt a c k e d
         the man w ith hammers. Lucero testified that Spikes w as w alking in
         a t th e t im e , b u t th a t th e d o o r m u s t h a v e c l o s e d o n h e r . L u c e r o
         testified that Defendant Brow n retrieved a gun from a bag and held
         it on the man w hile D efendant Smith tied him. Defendant Smith
         t h e n t o l d L u c e ro t o p u t o n g l o v e s , t a k e t h e m a n 's c a r k e ys , a n d g e t
         r i d o f t h e c a r . L u c e r o d i d s o . A f te r w a r d s , D e f e n d a n t S m it h f o u n d
         L u c e ro a n d b r o u g h t h i m b a c k to h i s h o u s e . T h e m a n w a s s t i l l o n t h e
         f lo o r a t L u c e ro ’ s h o m e . T h e th r e e m e n l o a d e d th e b o d y i n t o a tr u c k
         a n d d u m p e d h i s b o d y i n a d it c h .
                     F o l l o w i n g t h e m u r d e r , L u c e ro b e c a m e v e ry a n x io u s a r o u n d
         po lice of ficers. A ccording to Lucero’s cousin, D enise
         P u r c e l l- A b e yt a , a n d h e r r o o m m a t e , M a t il d a G o n z a l e s , L u c e r o
         a d m i t t e d to k i l l i n g Y o u n g e r b e c a u s e h e o w e d Y o u n g e r m o n e y f o r
         d r u g s . S h o r t l y a f te r t h i s , p o l i c e a tte m p t e d t o s e a rc h L u c e ro 's h o m e ,
         b u t it h a d b e e n b u r n e d d o w n . I n t h e r e m a i n s o f t h e h o u s e , h o w e v e r ,
         t h e p o li c e f o u n d a h a m m e r h e a d a n d h a n d l e , p l a s t i c b a g s , d u c t t a p e ,
         a n d c o r d s s i m il a r t o t h o s e u s e d t o t i e u p Y o u n g e r . A r o u n d t h e t i m e
         o f th e s e a rc h , b o t h L u c e ro a n d D e f e n d a n t S m i t h l e f t t h e s t a te a n d
         t r a v e l e d t o S a n D i e g o t o v i s it S p i k e s .
                     I n S a n D i e g o , L u c e ro s t a ye d w i t h h i s a u n t, L i n d a S a to m b a .
         W h e n p o l i c e l o c a t e d S a t o m b a , s h e i n i ti a l l y d e n i e d k n o w i n g h i s
         w hereabouts. Later, though, she told police Lucero had related to
         h e r a s t o r y s i m i l a r to h i s t r i a l t e s t i m o n y. A c c o rd i n g t o S a t o m b a ,
         L u c e ro n e v e r a d m i t t e d to k i l l i n g Y o u n g e r . S a to m b a te s t i f ie d a t
         t r i a l r e g a rd i n g L u c e r o ' s s t a te m e n t s . H e r t e s t i m o n y w a s a d m i t t e d
         u n d e r t h e p r i o r c o n s i s t e n t s t a te m e n t r u l e .
                     L u c e ro w a s g i v e n tr a n s a c ti o n a l i m m u n i t y a n d S p i k e s w a s
         g i v e n u s e im m u n i t y t o t e s t i f y a t t r i a l. D e f e n d a n ts w e r e c o n v ic te d
         o f f i r s t d e g r e e d e l ib e r a t e i n t e n t m u r d e r , c o n s p i r a c y t o c o m m i t f i r s t
         d e g r e e m u r d e r , a n d t w o c o u n t s o f e v i d e n c e t a m p e r in g . T h e y w e r e
         s e n t e n c e d t o l if e i m p r is o n m e n t p lu s t w e l v e ye a r s .

N e w M e x ic o v . B r o w n , 9 6 9 P .2 d 3 1 3 , 3 1 7 - 1 8 ( 1 9 9 8 ) .


                                                                -4-
                                                    II. D ISC USSIO N

          T h i s c o u r t g r a n te d M r . S m i t h a C O A o n e ig h t i s s u e s : I s s u e s ( 1 )

t h r o u g h ( 4 ) i n v o l v e i n e f f e c t iv e a s s i s ta n c e o f c o u n s e l f o r c o u n s e l ’ s f a i lu r e

(1) to move to exclude M r. Lucero’s testimony because his immunity

a g r e e m e n t w a s i m p e r m i s s i b l y c o e rc iv e ; ( 2 ) t o r e q u e s t a li m i t i n g i n s t r u c ti o n

regarding M r. Lucero’s prior consistent statem ents to M s. Satomba; (3) to

p r e s e n t e v i d e n c e t h a t w o u l d h a v e s h o w n t h a t M s . S p i k e s ’ m o t iv e t o li e a r o s e

b e f o r e s h e m a d e c e r ta i n p r io r c o n s i s te n t s t a t e m e n t s t o M s . J im e n e s a n d M s .

O ’ G r a d y; a n d ( 4 ) t o o b j e c t u n d e r N M R A 1 1 - 4 0 3 t o t e s t i m o n y c o n c e r n i n g

M s . S p i k e s ’ p r i o r i n c o n s i s te n t s ta t e m e n t s . T h e r e m a i n i n g c o n t e n t i o n s a r e

( 5 ) M r . L u c e r o ’ s im m u n i t y a g r e e m e n t v io l a te d M r . S m i t h ’ s d u e p r o c e s s

r i g h t s b e c a u s e it w a s i m p e r m i s s i b l y c o e rc iv e ; ( 6 ) N e w M e x ic o ’ s t h e o r y o f

a d m i s s ib i li ty r e g a r d i n g M s . S a t o m b a ’ s o u t o f c o u r t s t a t e m e n t s v i o l a t e d M r .

Smith’s due process rights; (7) M r. Smith’s C onfrontation Clause rights

w e r e v io l a te d v ia s t i p u l a ti o n r e g a rd i n g t h e te s t i m o n y o f K a r e n T h o m a s ; a n d

( 8 ) c u m u la tiv e e rr o r v io la te d M r . S m ith ’ s r i g h t to d u e p r o c e s s .

          T o s u c c e e d o n h is § 2 2 5 4 p e ti t i o n , M r . S m i t h m u s t e s t a b li s h t h a t t h e

N e w M e x ic o S u p r e m e C o u r t ’ s d e c is i o n :

          ( 1 ) r e s u l t e d in a d e c i s i o n t h a t w a s c o n tr a r y t o , o r i n v o l v e d a n
          u n r e a s o n a b le a p p li c a ti o n o f , c le a rl y e s t a b li s h e d F e d e ra l l a w , a s
          d e te r m i n e d b y th e S u p r e m e C o u r t o f th e U n i t e d S t a te s ; o r
          (2) resulted in a decision that was based on an unreasonable
          d e te r m i n a ti o n o f th e f a c ts i n l i g h t o f th e e v i d e n c e p r e s e n te d in t h e

                                                                 -5-
          S t a te c o u rt p r o c e e d i n g .

28 U .S.C. § 2254(d). “[A ] determination of a factual issue made by a State

c o u r t s h a ll b e p re s u m e d to b e c o r r e c t.” I d . § 2 2 5 4 ( e ) ( 1 ) ; S m i t h v . M u l l i n ,

3 7 9 F . 3 d 9 1 9 , 9 2 4 - 2 5 ( 1 0 t h C i r . 2 0 0 4 ) . W e r e v ie w t h e d is t r i c t c o u r t ’ s l e g a l

a n a lys i s o f th e s t a te c o u rt d e c is i o n d e n o v o .

          T h e m a g i s t r a te ju d g e c o n s i d e r e d a n d re je c te d e a c h o f th e s e c la im s o n

t h e m e r i t s . W e h a v e c o n s i d e r e d th e m a g i s t r a te ju d g e ’ s t h o r o u g h a n d le n g th y

f in d i n g s , t h e d is t r i c t c o u r t ’ s o r d e r , t h e b r i e f s , a n d th e e n ti r e r e c o rd o n

appeal. For substantially the same reasons articulated by the magistrate

j u d g e in i t s w e ll - r e a s o n e d f in d i n g s a n d r e c o m m e n d e d d is p o s i t i o n , w e d e n y

M r. Sm ith’s petition for habeas corpus.

          F i r s t , t h e m a g i s t r a te ju d g e c o rr e c tl y d e te r m i n e d th a t n o n e o f is s u e s ( 1 )

t h r o u g h ( 4 ) m e t S t r i c k la n d v . W a s h i n g t o n ’ s d e f ic ie n t p e r f o r m a n c e o r

p r e j u d i c e p r o n g s . 4 6 6 U .S . 6 6 8 , 6 8 8 ( 1 9 8 4 ) . T h e N e w M e x i c o d i s tr ic t c o u r t

d e te r m i n e d th a t M r . L u c e ro ’ s t e s t i m o n y w a s n o t i n h e r e n tl y u n r e li a b le a n d

t h a t h i s c r e d ib i l i t y w a s p r o p e r l y l e f t t o t h e ju r y. I t f o u n d th e r e w a s n o

r e a s o n a b le p r o b a b il i t y t h a t a m o t i o n t o e x c lu d e th e te s t i m o n y w o u l d h a v e

b e e n s u c c e s s f u l. W e a g re e w i t h t h e m a g i s t r a te ju d g e th a t t h i s w a s n o t a n

unreasonable application of federal law .

          S e c o n d , a s t o t h e l i m i ti n g i n s t r u c t i o n , t h e N e w M e x i c o d i s tr ic t c o u r t

d e te r m i n e d s u c h a n in s t r u c ti o n “ w o u l d h a v e h a d l i t t l e v a lu e a n d w o u l d n o t

                                                                -6-
h a v e c h a n g e d t h e o u t c o m e o f t h e c a s e .” A p l t ’ s A p p . v o l . V , a t 1 1 9 2 . W e

a g r e e th a t n e it h e r p r o n g o f S t r i c k la n d h a s b e e n m e t a n d th i s w a s n o t a n

unreasonable application of clearly established federal law .

          Third, as to M s. Spikes’ m otive to lie, the state court determined that

“ [ r ] e a s o n a b ly c o m p e t e n t a tt o r n e ys w o u l d h a v e c o n c lu d e d th a t t h e r e w a s

g r e a te r p o t e n ti a l f o r d a m a g e in p r e s e n ti n g t h i s e v id e n c e t h a n in u s i n g

e x is t i n g e v id e n c e t o e s t a b li s h w h e n M s . S p i k e s ’ m o t i v e to l i e a ro s e .” I d . a t

1196-97. The magistrate judge determined that the decision to call a

w itness is a trial tactic, and agreed that M s. Jimenes and M r. Tolbert w ould

h a v e m a d e s t a te m e n t s t h a t w e r e p r e ju d i c ia l t o t h e d e f e n s e . W e a g r e e w i t h

t h e m a g i s t r a te j u d g e ’ s c o n c l u s io n s .

          F o u r t h , a s t o f a il u r e to o b j e c t u n d e r N M R A 1 1 - 4 0 3 ,t h e N e w M e x ic o

s t a t e c o u r t f o u n d th i s d e c is i o n t o b e a ta c ti c a l o n e , a n d c o n c lu d e d th a t “ a

reasonably competent attorney w ould have decided not to object under Rule

4 0 3 t o t e s t i m o n y o f S p i k e s ’ p r i o r i n c o n s i s t e n t s t a te m e n t s s i n c e s u c h

o b j e c ti o n s w o u l d h a v e b e e n o v e rr u l e d ” a n d t h e r e is n o e v id e n c e “ th a t s u c h

an objection w ould have affected the outcome of the trial.” A plt’s A pp. vol.

V , a t 1 1 9 8 . T h e m a g i s t r a te ju d g e s t a te d th e r e w a s “ n o th i n g u n r e a s o n a b le ”

a b o u t t h e s t a te h a b e a s p r o c e e d i n g ’ s o u t c o m e a n d t h a t “ [ t] h e te s t i m o n y w a s

o f m o r e th a n m a r g i n a l r e le v a n c e .” I d . v o l . I I I , a t 8 0 5 ( M a g i s tr a t e J u d g e ’ s

F i n d i n g s a n d R e c o m m e n d e d D i s p o s i ti o n ) . “ [ T h i s ] c o u r t c a n n o t s a y t h a t

                                                                -7-
e x c lu s i o n o f th i s t e s t i m o n y w o u l d h a v e m a d e a d if f e r e n c e i n t h e o u tc o m e o f

t h e tr i a l. . . .” I d . a t 8 0 6 . W e a g re e th a t t h e N e w M e x ic o c o u rt ’ s r u l i n g w a s

not an unreasonable application of federal law .

         Fifth, as to the coercive nature of M r. Lucero’s im munity agreement,

w h i c h i n c lu d e d s e v e ra l p a r a g r a p h s p r e p a re d b y t h e g o v e rn m e n t a s t o w h a t

his testimony w ould be, all parties agree that this particular agreement is

q u i t e u n u s u a l. M r . L u c e ro p r o m i s e d to t e s t i f y t r u t h f u ll y, a n d th e N e w

M exico Supreme Court determined that the agreement did not coerce M r.

L u c e ro i n t o d o i n g o t h e r w i s e .

         T h e m a g i s t r a te ju d g e f o u n d th a t th e r e w a s “ n o th i n g o n t h e r e c o rd t h a t

w o u l d t e n d to s h o w L u c e ro w a s c o e rc e d in t o t e s t i f yi n g a s h e d id .” I d . a t

799. Although both M r. Smith’s counsel and the attorney for the State

f o u n d th e a g re e m e n t t o b e “ u n u s u a l,” th i s a c k n o w l e d g m e n t “ d o e s n o t

e s t a b li s h t h a t t h e a g re e m e n t w a s c o e rc iv e .” I d . W e a g re e w i t h t h e

m a g is t r a te ju d g e th a t t h e N e w M e x ic o S u p r e m e C o u r t ’ s d e c is i o n w a s n o t a n

unreasonable application of federal law nor w as it based on an unreasonable

d e te r m i n a ti o n o f th e f a c ts i n l i g h t o f th e e v id e n c e p r e s e n te d .

         Sixth, as to w hether the admission of the prior consistent statem ents

f r o m M s . S a t o m b a s u p p o r ti n g M r . L u c e r o ’ s v e r s i o n o f e v e n t s v i o l a t e d M r .

S m i t h ’ s d u e p r o c e s s r i g h t s , t h e N e w M e x ic o S u p r e m e C o u r t h e ld t h e

e v id e n c e w a s i m p r o p e r l y a d m i t t e d a s s u b s t a n ti v e e v id e n c e , b u t a n y e r r o r

                                                              -8-
w a s h a r m l e s s b e c a u s e th e s t a te m e n t s c o u ld c o m e i n a s r e h a b il i t a ti v e

e v id e n c e . T h e m a g i s t r a te ju d g e d e te r m i n e d th a t “ [ t] h e r e w a s s u f f ic ie n t

l e g a l b a s i s f o r t h e [ s t a te ] s u p r e m e c o u r t t o r u l e th a t t h e te s t i m o n y w a s

p r o p e r a s r e h a b il i t a ti o n e v id e n c e , a f te r L u c e ro ’ s c r e d ib i l i t y w a s a tt a c k e d o n

c r o s s - e x a m i n a ti o n . ” I d . a t 8 2 7 . M o r e o v e r, “ [ a ] l t h o u g h t h e e v id e n c e w a s

a d m i t t e d a t t r ia l a s n o n - h e a rs a y u n d e r R u l e 8 0 1 , t h e p r o s e c u ti o n d i d n o t

u n d u l y e m p h a s i z e S a t o m b a ’ s t e s t im o n y i n c l o s i n g a r g u m e n t . . . . T h e C o u r t

c a n n o t s a y t h a t t h e S t a te a rg u e d to t h e ju r y t h a t S a t o m b a ’ s t e s t i m o n y

c o n s t i t u t e d s u b s t a n ti v e e v id e n c e o f S m i t h ’ s g u i l t .” I d . W e a g re e w i t h t h e

m a g is t r a te ju d g e ’ s c o n c lu s i o n t h a t t h e s t a te s u p r e m e c o u r t ’ s r e a s o n i n g w a s

n o t a n u n r e a s o n a b le a p p li c a ti o n o f f e d e r a l l a w , n o r d i d i t r e n d e r t h e tr i a l

f u n d a m e n ta lly u n f a ir .

          S e v e n t h , M r . S m i t h ’ s C o n f r o n t a t i o n C l a u s e a r g u m e n t f a il s b e c a u s e

M s. Thomas w as a defense w itness, w ho w ould not be subject to cross-

e x a m i n a t i o n b y M r . S m i th . W e a g r e e w i th t h e N e w M e x i c o S u p r e m e C o u r t’ s

conclusion that M r. Smith

          c a n n o t e x p e c t th a t [ h e ] w o u l d b e a b l e to p r e s e n t T h o m a s ’
          t e s t i m o n y i n t h e f o rm o f a s t i p u l a ti o n w i t h o u t t h e S t a te b ri n g i n g
          o u t i n t h e s t i p u l a ti o n h o w [ h e ] w o u l d e x p e c t T h o m a s t o t e s t i f y
          o n c r o s s - e x a m i n a ti o n . W e a g re e w i t h t h e S t a te ’ s c o n te n ti o n t h a t
          D e f e n d a n t[ ] a c c e p te d p a ra g r a p h s n i n e a n d te n o f th e s t i p u l a ti o n
          i n o r d e r t o g a in t h e f ir s t e ig h t p a r a g r a p h s o f th e s t i p u l a ti o n .
969 P.2d at 323.



                                                                -9-
          E i g h t h a n d f i n a l l y, h a v i n g f o u n d n o e r r o r i n a n y o f t h o s e r u l i n g s , w e

m u s t c o n c l u d e t h a t th e r e w a s n o c u m u l a ti v e e r r o r .

                                                 III. C ON CLU SIO N

          A c c o rd i n g l y, w e A F F I R M t h e d is t r i c t c o u r t ’ s d e n ia l o f M r . S m i t h ’ s §

2 2 5 4 p e t it i o n f o r h a b e a s c o r p u s .

                                                                     Entered for the Court,




                                                                     Robert H. Henry
                                                                     C ir c u it J u d g e




                                                             -10-